Citation Nr: 1735171	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-11 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE


Entitlement to an initial evaluation in excess of 30 percent for ulcerative colitis, status post total colectomy and subsequent protectomy.


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from May 1969 to February 1971.  For his meritorious service, the Veteran was awarded (among many other decorations) the Army Commendation Medal, and Air Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California.

In November 2016, the Board remanded the Veteran's claim for entitlement to an initial rating in excess of 30 percent for ulcerative colitis, status post total colectomy and subsequent protectomy, for a VA Examination and opinion.  The matter is now back before the Board for adjudication.


FINDINGS OF FACT

The Veteran's ulcerative colitis, status post total colectomy and subsequent protectomy, is moderate, with infrequent exacerbations. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for ulcerative colitis, status post total colectomy and subsequent protectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7323 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).




Increased Ratings

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability warrants no more than a 30 percent disability rating.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the medical records and all other evidence of record pertaining to the history of the Veteran's service connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In September 2009, the Board granted the Veteran service connection for his ulcerative colitis, status post total colectomy and subsequent protectomy, with an evaluation of 30 percent, effective May 25, 2007.  The Veteran filed a Notice of Disagreement in February 2010.  In April 2013, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (see VA form 9, Appeal to the Board of Veterans' Appeals) in April 2013.  The November 2016 rating decision, remanded the claim for a VA gastrointestinal examination and opinion.  The Veteran contends that his service connected ulcerative colitis, status post total colectomy and subsequent protectomy, is more disabling than the current evaluation reflects.

Ulcerative Colitis

Service connection for the Veteran's ulcerative colitis, status post total colectomy and subsequent protectomy has been established, effective May 25, 2007.  Throughout the pendency of this appeal, the disability has been assigned a 30 percent disability rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7323. 

Diagnostic Code 7323 provides that a 30 percent evaluation requires ulcerative colitis that is moderately severe; with frequent exacerbations.  Id.

A 60 percent evaluation requires severe ulcerative colitis; with numerous attacks a year and malnutrition, the health only fair during remissions.  Id.


A 100 percent rating is prescribed with pronounced ulcerative colitis; resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  Id.

After reviewing the entire claims file, the Board finds that the Veteran's ulcerative colitis has not been more than 30 percent disabling throughout the appeal period.

The Veteran was provided an examination in January 2017.  The examiner opined that the Veteran's predominant disability picture is ulcerative colitis, which is moderate, with infrequent exacerbations.  The examiner reported that the Veteran's symptoms are generally fairly well controlled, with infrequent exacerbation since his total colectomy in 1988.  The examiner noted a change in the Veteran's condition in 2010, with a narrowing of the anastomic area, to the J-Pouch area, and to the anal area, that requires bimonthly dilation of that area.  Emergency treatment records from December 2010, indicate the Veteran was diagnosed with a partial bowel obstruction, and moderate chronic duodenitis with crypt hyperplasia and partial villous atrophy.

December 2009 notes from the Digestive Health Consultants, indicate the Veteran had a colectomy with J pouch for ulcerative colitis.  The medical provider reported that the Veteran had intermittent pouchitis.  

In July 2009, the Veteran was afforded a VA examination.  At that time, the examiner noted that the Veteran had watery nonformed stools that caused periodic irritation of his rectal area as one of its residuals.  His irritation was negative for functional impairments, although it caused the Veteran discomfort.  The examiner reported residuals of episodic pouchitis of approximately once every two to three years that required antibiotics.  Additionally, he reported short term and monthly episodes of "bad days", where the Veteran had almost constant stooling of watery stool.  At that time, the Veteran reported he had more good days then bad days and was able to perform daily activities.  The Veteran indicated that his condition did not prevent him from working at his usual occupation.  The examiner indicated that the Veteran did have episodic stool incontinence. 

Based on the aforementioned evidence, the Board finds that an initial disability rating in excess of 30 percent for the Veteran's service connected ulcerative colitis, status post total colectomy and subsequent protectomy is not warranted.  The Board recognizes the Veteran's complaints of having three bowel obstructions since 2010, as well as repeated dilations (undergone approximately every two months).  The Board notes, that the Veteran's overall disability picture allows for a 30 percent evaluation. 

The evidence does not demonstrate that the Veteran's service connected ulcerative colitis, status post total colectomy and subsequent protectomy, was severe enough to warrant a rating beyond 30 percent.  At no point during the appeal period was the Veteran's ulcerative colitis, status post total colectomy and subsequent protectomy, severe; with numerous attacks a year and malnutrition, and health only fair during remissions, such that it would warrant a 60 percent rating as per Diagnostic Code 7323.  38 C.F.R. § 4.114, Diagnostic Code 7323.

Further, the Veteran's ulcerative colitis, status post total colectomy and subsequent protectomy does not warrant a 100 percent evaluation.  The evidence of record does not indicate his ulcerative colitis was pronounced, such that it resulted in marked malnutrition, anemia and general debility, or with serious complication as liver abscess, to warrant a 100 percent rating.  Id.

Consideration has been given to assigning a rating based upon stricture of the rectum and anus, due to the Veteran's J pouch surgery.  However, a single evaluation is assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The 2016 VA examiner indicated that the predominant disability picture is ulcerative colitis.  Consequently, a rating based on stricture of the rectum and anus is not warranted. 

Lastly, the Board has contemplated assigning staged ratings, however, at no time during the appeal period has the Veteran's ulcerative colitis, status post total colectomy and subsequent protectomy warranted a disability rating in excess of 30 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Although the Board is sympathetic to the Veteran's claim and appreciative of the Veteran's honorable service to our country, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

An initial disability rating in excess of 30 percent for ulcerative colitis, status post total colectomy and subsequent protectomy is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


